DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 03/18/2021.
An election as to claims 9 - 18, was made in response to the restriction requirement of 01/19/2021, with claims 1 - 8 and 19 - 20 having been withdrawn without traverse.
Claims 9 - 18 are currently pending and have been examined.
This action is made Non-FINAL.

Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  9 - 18 
Claims 9 - 18 are directed to a method (process), thus all claims are directed to a statutory category of invention pursuant to 35 USC 101.  (Step 1: YES, independent claim falls  within a statutory category ).
Independent claim 9 recites, in part, the limitations of:
...receiving card details for a payment of a transaction at a location associated with a local currency; sending the card details and transaction details to be processed...; acquiring instructions...; obtaining data...; confirming data, identifying sata...; ...sending data to the intermediate payment processor for processing...; and completing the transaction.
The independent claim above recites the abstract idea of:
Effecting an exchange between different types of currencies in a transaction.
The above cited abstract idea under its Broadest Reasonable Interpretation falls into the category of fundamental economic principals and/or practices or a commercial interaction. Those categories are within the Grouping of Abstract Ideas known as "Certain Methods of Organizing Human Activity". (Step 2A - Prong 1: YES. The independent claim recites an abstract idea).
The above representative independent claim 1 (method) is just applying generic computer components (a mobile device) to the recited abstract limitation, and/or the claim attempts to use a computer as a tool to perform the abstract idea above noted. The additional elements  of the independent claims (mobile device, intermediate payment processor) are recited at a high-level of generality (e.g., a generic computer performing a generic computer function) such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. The recitation of generic Step 2A-Prong 2: NO. The additionally claimed elements in the independent claim do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, the additional element of the independent claim does not change the outcome of the analysis.  Claim 9 is not patent eligible. (Step 2B: NO. The independent claim does not provide significantly more than the judicial exception).
Dependent  claims   10 - 18 
...receiving data ...; (claim 10); ...holding the transaction in abeyance...(claim 11); ... obtaining a Quick Response (QR) code...(claim 12);  ... obtaining data (claim 13); ...confirming data...(claim 14); confirming data... (claim 15); ...obtaining an acknowledgement...(claim 16); ...presenting disclosures before confirmation...(claim 17); RESPONSE TO RESTRICTION REQUIREMENTPage 5Serial Number: 16/660,350Dkt: 19-1267Filing Date: October 22, 2019..prevent any modification or change to the currency conversion before receipt...(claim 18).

The dependent claims do not include any additional elements (including the generic reader of claim 10, the generic mobile device of claim 12, and the generic transceiver of claim 12) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  All dependent claims further refine the abstract idea set forth in the above independent claim(s) analysis as noted. Therefore, the dependent claims are also directed to an abstract idea.
Claims 9 - 18 are not patent-eligible.   


Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 9 and 18 are rejected under 35 USC 102 (a)(1) as being anticipated by Jonas (US20150294413A1).

Regarding claim 9:
Jonas discloses:
A method, comprising: receiving card details for a payment of a transaction at a location associated with a local currency;
sending the card details and transaction details for the transaction to an intermediate payment processor; Examiner here utilizes Broadest Reasonable Interpretation (BRI) of claim that the meaning of "intermediate payment processor" includes that of a "payment network", as such ... ("Payment Network—A system or network used for the transfer of money via the use of cash-substitutes. Payment networks may use a variety of different protocols and procedures in order to process the transfer of money for various types of transactions. Transactions that may be performed via a payment network may include product or service purchases, credit purchases, debit transactions, fund transfers, account withdrawals, etc. Payment networks may be configured to perform transactions via cash-substitutes, which may include payment cards, letters of credit, checks, financial accounts, etc. Examples of networks or systems configured to perform as payment networks include those operated by MasterCard ®, VISA®, Discover ®, American Express ®, PayPal , etc. Use of the term “payment network” herein may refer to both the payment network as an entity, and the physical payment network, such as the equipment, hardware, and software comprising the payment network.", [015]), and the above noted interpretation of "payment network" is wholly consistent with the specification's lone reference to what is meant by "payment processor" (see Specification at [051]);
acquiring from the intermediate payment processor an instruction to obtain encoded data from a consumer associated with the transaction; ("Such payment transactions may be processed via an issuer, payment network, and acquirer. The process for processing such a payment transaction may include at Authorization may include the furnishing of payment details by the consumer to a merchant, the submitting of transaction details (e.g., including the payment details) from the merchant to their acquirer, and the verification of payment details with the issuer of the consumer's payment account used to fund the transaction.", [021]) and, as to the undefined claim term "encoded data",  the same is interpreted under BRI to include any data of any form readable by a computer, ... ("The transaction data may include payment details, such as payment details encoded in the payment card 106, and a transaction amount.", [028])  and ("The processing server 110 may also include a memory 212. The memory 212 may be configured to store data suitable for performing the functions disclosed herein, such as exchange rate data, consumer data, algorithms, program code, and other data as will be apparent to persons having skill in the relevant art. For instance, the memory 212 may include program code for an application program to be executed by the processing unit 204 to provide for an interface for the consumer 102 to apply for an assured currency exchange rate, such as accessed via a computing device of the consumer 102 or the payment network 112.", [041]) and further note that ("The consumer device may be any type of consumer device suitable for performing the functions discussed herein, such as a desktop computer, laptop computer, notebook computer, tablet computer, smart phone, telephone, etc.", [025]);  
obtaining the encoded data from a mobile device operated by the consumer; ("The processing server 110 may also include a memory 212. The laptop computer, notebook computer, tablet computer, smart phone, telephone, etc.", [025]), the data may be obtained from the device of the user (note that the term "encoded" was already discussed in the above limitation);  
confirming a currency conversion entity selection defined in the encoded data, ("As part of the conducting of a payment transaction, the merchant 108 may transmit transaction data for the payment transaction to an acquirer 114, such as an acquiring bank or other suitable financial institution or entity. The transaction data may include payment details, such as payment details encoded in the payment card 106, and a transaction amount. The transaction amount may be represented in the local currency of the merchant 108.", [028]) and ("The issuer 104 may be any type of financial institution or entity suitable for performing the functions disclosed herein, such as an issuing bank. The payment account or accounts associated with the consumer 102 and held by the issuer 104 may use a preferred currency. The preferred currency may be based off of the geographic confirmation from the consumer 102 indicating approval of the exchange rate. In a further embodiment, the consumer 102 may receive an estimated exchange rate prior to submitting the application for an assured currency exchange rate. In such an embodiment, the identified exchange rate may be transmitted to the consumer 102 to indicate the rate that will be provided to the consumer 102 after confirmation, such as a rate that may be affected by the consumer 102 (e.g., for preferred account status, etc.).", [038]), an entity selection and its applicable rate may be confirmed;
wherein the currency conversion entity selection identifies an entity that will convert a home currency associated with a card issuer defined in the card details to the local currency as the payment for the transaction; ("The processing server 110 may include a processing unit 204. The processing unit 204 may be configured to identify an exchange rate from the local currency to the preferred currency, such as based on market currency exchange rates, consumer data, and other data as will be apparent to persons having skill in the relevant art. The processing unit 204 may generate a currency conversion rule based on the identified exchange rate and the data received from the consumer 102. The processing unit 204 may store the generated currency conversion rule in an account profile 210 that includes the account identifier entity", i.e., the processing unit, is identified, and it converts various types of currencies;
sending the encoded data to the intermediate payment processor for processing the payment with the currency conversion entity selection; and ("The processing server 110, discussed in more detail below, may be a part of, or otherwise associated with, a payment network 112 configured to process payment transactions. The consumer 102 may register their account with the processing server 110 and request an assured currency exchange rate. The processing server 110 may provide the consumer 102 with an assured currency exchange rate, which may be included in a currency conversion rule and stored in the account registered by the consumer 102.", [026]), an intermediate payment processor is utilized;
completing the transaction upon a notification received from the intermediate payment processor that payment was provided from the currency conversion entity selection. ("Such payment transactions may be processed via an issuer, payment network, and acquirer. The process for processing such a payment transaction may include at least one of authorization, batching, clearing, settlement, and funding.", [021]) and ("A  system for providing an assured currency exchange rate includes an account database, a receiving device, a processing device, and a transmitting device. ... The receiving device is confirmation from the consumer 102 indicating approval of the exchange rate. In a further embodiment, the consumer 102 may receive an estimated exchange rate prior to submitting the application for an assured currency exchange rate. In such an embodiment, the identified exchange rate may be transmitted to the consumer 102 to indicate the rate that will be provided to the consumer 102 after confirmation, such as a rate that may be affected by the consumer 102 (e.g., for preferred account status, etc.", [038]), a payment processor, whether "intermediate" or not, may alert one that a payment was provided / completed from the currency conversion entity selection.

Regarding claim 18:
Jonas discloses:
wherein confirming further includes prevent any modification or change to the currency conversion entity selection once a confirmation for the payment is received from the consumer.  ("In addition, by converting the without modification to the systems of the issuer 104, acquirer 114, or merchant 108.", [032]).


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 10 - 17 are rejected pursuant to 35 USC 103 as being unpatentable over Jonas (US20150294413A1) in view of DeCastro (US20150170112A1).

Regarding claim 10:
Jonas does not expressly disclose, but DeCastro teaches:
wherein receiving further includes receiving the card details from a contact-based card reader or a contactless card reader. ("6. DALVs are capable of interfacing directly with each other, with POS card readers on banking or merchant networks such as the MasterCard, Visa, and American Express networks, and any other interface or communication/data transfer means known in the relevant arts.", [070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by expressly being able to use any sort of card reader in the transaction. 
Regarding claim 11:
Jonas does not expressly disclose, but DeCastro teaches:
wherein acquiring further includes holding the transaction in abeyance until receiving the instruction from the intermediate payment processor. Examiner again uses BRI of claim terms to include in the meaning of the undefined claim abeyance": a state of temporary disuse, a pause, a thing being temporarily inactive, a thing on hold, a thing on the back burner, that said ... ("The Businessman transfers crypto-currency from his device directly to each of those of the Partners, and all devices are updated with information describing and identifying the relevant transaction. When the meeting is over, each Partner reconnects to the network and the central authority notes each transaction. When Businessman finally reconnects to the network, the central authority reconciles his set of transactions.", [053]), the transaction is paused until instructions to / from a payment processor occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by the ability to pause an exchange transaction as needed, until cleared by the payment processor. 
Regarding claim 12:
Jonas does not expressly disclose, but DeCastro teaches:
wherein obtaining further includes obtaining the encoded data as a Quick Response (QR) code scanned from a display of the mobile device.  ("In embodiments of the invention comprising high resolution screens or video output displays, the device can and will display Digital Currency in the form of QR CODES, BAR CODES and Numeric Series of Numbers that can be scanned or photographed to transfer payment or receive payment.", [0100]) and ("P.O.I.A—Downloaded to mobile devices like cell phones, laptops and tablets to 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by adopting the technology of QR Codes and scanners as they relate to mobile devices as in DeCastro. 
Regarding claim 13:
Jonas does not expressly disclose, but DeCastro teaches:
wherein obtaining further includes obtaining the encoded data as a Near-Field Communication (NFC) code obtained from an NFC transceiver of the mobile device. As to the undefined claim term "encoded data", ... the same is interpreted under BRI to include any data of any form readable by a computer, that said ... ("P.O.I.A—Downloaded to mobile devices like cell phones, laptops and tablets to interface with Dual Currency Card and the Dual Currency Exchange Software and home base to update digital and fiat currency accounts and exchange currency as well as move money between accounts.", [094]) and ("For one type of owner, daily use of the device like a debit or credit card may be desired, ... The types of currencies used by a network may also be specified, for example, conversion from Fiat Currency to Digital Currency or by using its Bar Coding or QR coding or NFC Transmission capability to initiate and complete a purchase.", [059]) and ("The front surface of the card comprises a plurality of control buttons, which may be mechanical or static elements. A keypad is provided for entering numerical values into the memory of the computing element(s) in the device, and or/passwords comprising character strings while alternative modes may enable the same keys to be used for entering text and special characters, and for scrolling up and down, left and right, in the present view of the video display or within selectable menus within control panels of any selectable options within any program running on the device. Buttons may also regulate power of the device by turning it on and off, initiating a stand-by mode, sleep mode, or other powersaving routine, and the like. A preferred means for transferring data to and from the device is via NFC transmitter/receiver means for exchanging information via near-filed communication technology, radio frequency, or any other wireless means for interfacing between the card apparatus and other devices,", [061]) , a mobile device / personal computer may transmit / receive "encoded" NFC data.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by adopting the technology of QR Codes and scanners as they relate to mobile devices as in DeCastro. 
Regarding claim 14:
Jonas does not expressly disclose, but DeCastro
wherein confirming further includes decoding at least a portion of the encoded data and obtain the currency conversion entity selection.  ("Retailers and other parties in said sale/transaction need not be equipped to receive or transact with digital currency, because the currency conversion occurs in the device of the invention. This method can be implemented, for example, because the device of the invention functions as a hybrid debit card with standard currency account that is recognized on the backend of the existing payment networks, despite the user of the invention possessing only a digital currency. A client associated with the systems and devices of the invention performs the currency exchange.", [028]) and ("Embodiments of the present platform enable Fiat money, such as that issued by a national government or other authority, which is held in a first savings or credit account to automatically convert one or more of a quantum of said money into a digital currency recognized internationally or, at least, recognized by the United States Government, said conversion happening in the device of the invention or on the cloud/server-side. Furthermore, conversion into a third currency may be performed afterwards. Currency conversions may take place prospectively or upon demand at the point of execution of a transaction, such as a sales transaction, and the special functions buttons 13 and 14 may be configured to execute specific types of conversions, where such functions may be customized by the user through the software of the platform, as in a web-based user interface on the server-side of the network.", [056), a currency conversion "entity" may be selected upon decoding a computer i.e., as above detailed under BRI) computer "decodes", or receives computer code /  data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by having the ability to obtain the currency conversion entity selection form computer data.  
Regarding claim 15:
Jonas does not expressly disclose, but DeCastro teaches:
wherein confirming further includes obtaining an encrypted Personal Identification Number (PIN) from the consumer as a confirmation to proceed with the card details and the currency conversion entity selection for the payment.  ("Advantageously, the invention can track data relating to transfers and transactions (amounts, personal identifying information of the parties, date, time, currency, exchange rates, “color” features, etc.) in the device", [030]) and ("This is essential for online/digital commerce and banking. In the case of Bitcoin, SHA-256 is a method of encryption utilized in cryptography which is used, among others, to make it impossible for anybody to spend funds from another user's wallet or to corrupt the block chain. It can also be used to encrypt a wallet, so that it cannot be used without a password.", [014]) and )" Interfaces with security measures like the aforementioned fingerprint recognition means, and it executes password protections and encryption protocols. Interfaces with battery, charger, and energy management elements of the device, operates the screen and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by having the ability to obtain encrypted PIN's.
Regarding claim 16:
Jonas does not expressly disclose, but DeCastro teaches:
wherein confirming further includes obtaining an acknowledgement selection provided by the consumer that acknowledges the currency conversion entity selection for the payment.  ("The present invention further comprises logic for recording, tracking, and posting transaction data and for reconciling said data not only with the central server or hosting means of the system, but also between transacting parties. Among transacting parties, for example, while one or both parties are in off-line mode, both of their devices contain stored transaction data; the first party to connect to the network of the system automatically informs the central authority of the system that certain transactions with the other have been conducted, and the subsequently connecting party(ies) are acknowledged by the system accordingly. Advantageously, the invention can track data relating to transfers and transactions (amounts, personal identifying information of the parties, date, time, currency, exchange rates, “color” features, etc.) in the device (e.g., in cold mode) and correlate said data with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by having the ability to obtain acknowledgements of consumer's selections as in DeCastro.
Regarding claim 17:
Jonas does not expressly disclose, but DeCastro teaches:
wherein presenting disclosures relevant to the currency conversion entity selection to the consumer before obtaining a confirmation from the consumer to proceed with the payment from the currency conversion entity selection. ("It is used to verify the permanence of Bitcoin transactions and to prevent double spending. Confirmation means that a transaction has been processed by the network and is highly unlikely to be reversed; each Confirmation exponentially decreases the risk of a reversed transaction.", [013]) and ("Retailers and other parties in said sale/transaction need not be equipped to receive or transact with digital currency, because the currency conversion occurs in the device of the invention. This method can be implemented, for example, because the device of the invention functions as a hybrid debit card with standard currency account that is recognized on the backend of the existing payment networks, despite the user of the invention possessing only a digital currency. A client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jonas  to incorporate the teachings of DeCastro because the system set forth in  Jonas  would increase its efficiency and potential marketing advantage by having the ability to obtain confirmations before settlement as in DeCastro.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and is:
Timco (US20200082406A1) - An electronic payment card processing system and method includes at least one computing device in communication with a multi-party payment processing system and network for processing payment card transactions. The computing device receives transaction data for a plurality of payment card transactions identifies foreign exchange transactions based on the received transaction data, and applies a chargeback loss mitigation rule to filter a chargeback request for a disputed transaction charge that relates to an identified foreign exchange transaction, thereby preventing an unnecessary chargeback for the foreign exchange transaction.
Yusin (US20040128240A1) -  A method of processing a cash transfer by or on behalf of a first entity to a bank account of a second entity comprises receiving information related to the cash transfer and formatting the information into one of 
Raymond (US9747599B2)    - A method and a system for processing cross-border transactions in a multiple party payment card processing network is disclosed. A party evaluates an inbound transaction message received from a downstream party to determine if the corresponding payment transaction is a cross-border transaction and if it requires currency conversion processing. Based on the evaluations, a cross-border and currency conversion status indicator that is attached to outbound transaction messages sent to upstream entities in the payment network. Currency conversion service fees and/or rebates may be assessed to other entities in the payment card network according to the results of the evaluations.
Forzley (US20170140371A1) - A payment processor receives a first fiat-currency amount and information comprising a payee deposit destination. The payment processor receives a first plurality of criteria and evaluates a first plurality of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/MATTHEW COBB/ Examiner, Art Unit 3694
/Mike Anderson/Primary Patent Examiner, Art Unit 3694